Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election of Species I in the reply filed on 4/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 12/12/2019, 3/15/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mensink (US PGPub 2012/0269436) [hereafter Mensink].

5.	As to claim 1, Mensink discloses a method of tagging a sequence of images (image set 12 and image 16 as shown in Figure 1), the method comprising tagging (providing label 14), by a user (via GUI 28), a first instance of a representation of an object in a first image (training image 13) in a sequence of images, learning, by at least one processor (computer 20 running classifier system 40 and prediction models 42), the representation of the object tagged by the user in the first image, tagging (providing label 14), by the at least one processor, a second instance of the representation of the object in the sequence of images (within image 16), performing an adjustment (providing whether the label generated by the computer is true or false within an interactive annotation mode), by the user (via GUI 28), of a tag (label 14) and/or position of the second instance of the representation of the object created by the at least one processor, and tagging, by the at least one processor based on the adjustment, a third instance of the representation of the object in the sequence of images (future image 16) (Paragraphs 0031-0033, 0036-0037, 0041, 0051-0056, 0060-0064, 0075, 0118-0120, 0141, 0147-0148, 0169-0170). 

6.	As to claim 3, Mensink discloses the second instance of the representation of the object is in another image in the sequence of images (Paragraphs 0032, 0041, 0051, 0056, 0060). 

7.	As to claim 4, Mensink discloses performing an adjustment, by the user, of a tag and/or position of the third instance (within interactive annotation mode of a subsequent 

8.	As to claim 5, Mensink discloses classifying, via a fast learning classifier (classifier system 40 with prediction models 42) running on the at least one processor, the representation of the object tagged by the user in the first image (Paragraphs 0036, 0042-0043, 0058, 0075). 

9.	As to claim 6, Mensink discloses extracting, with a neural network operably coupled to the fast learning classifier, a convolutional output representing features of the third instance of the representation of the object, and classifying, with the fast learning classifier, the third instance of the representation of the object based on the convolutional output (Paragraphs 0036, 0042-0043, 0058, 0075).

10.	As to claim 7, Mensink discloses extracting, with a neural network running on the at least one processor, a convolutional output representing features of the second instance of the representation of the object, and classifying, with a classifier operably coupled to the neural network, the second instance of the representation of the object based on the convolutional output (Paragraphs 0036, 0042-0043, 0058, 0075).

.

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeiler (US PGPub 2018/0091832) [hereafter Zeiler].

14.	As to claim 1, Zeiler discloses a method of tagging a sequence of images (live video stream), the method comprising tagging, by a user (through a touchscreen interface at an initial setup stage as shown in Figure 2A and 3B), a first instance of a representation of an object in a first image in a sequence of images, learning, by at least one processor (in server 102), the representation of the object tagged by the user in the first image, tagging, by the at least one processor (as shown in Figure 3), a second instance of the representation of the object in the sequence of images (next frame of live video stream), performing an adjustment (touch input to manipulate the shown tagged terms as shown in Figures 2-3), by the user, of a tag and/or position of the second instance of the representation of the object created by the at least one processor, and tagging, by the at least one processor based on the adjustment, a third 

15.	As to claim 3, Zeiler discloses the second instance of the representation of the object is in another image in the sequence of images (Paragraphs 0018, 0021, 0024-0025, 0038, 0067). 

16.	As to claim 4, Zeiler discloses performing an adjustment (through interaction with touchscreen as shown in Figures 2-3), by the user, of a tag and/or position of the third instance of the representation of the object created by the at least one processor, and tagging, by the at least one processor based on the adjustment of a tag and/or position of the third instance of the representation of the object, a fourth instance of the representation of the object in the sequence of images (Paragraphs 0017-0018, 0020, 0024-0027, 0067). 

17.	As to claim 5, Zeiler discloses classifying, via a fast learning classifier (prediction model of prediction subsystem) running on the at least one processor, the representation of the object tagged by the user in the first image (Paragraphs 0015-0021, 0065). 

18.	As to claim 6, Zeiler discloses extracting, with a neural network operably coupled to the fast learning classifier, a convolutional output representing features of the third instance of the representation of the object;  and classifying, with the fast learning 

19.	As to claim 7, Zeiler discloses extracting, with a neural network running on the at least one processor, a convolutional output representing features of the second instance of the representation of the object;  and classifying, with a classifier operably coupled to the neural network, the second instance of the representation of the object based on the convolutional output (Paragraphs 0015-0021, 0065). 

20.	As to claims 8-9, 11-13, the Zeiler reference discloses all claimed subject matter as explained above with respect to the comments and/or citations for claims 1 and 3-7.

Claim Rejections – 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


22.	Claims 2 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Mensink (US PGPub 2012/0269436) [hereafter Mensink] in view of Lyon (US PGPub 2008/0201734) [hereafter Lyon].


	On the other hand, Lyon discloses tagging a second instance of a representation of an object in a sequence of images where the second instance of the representation of the object is in the first image in the sequence of images (Paragraphs 0016, 0021, 0026, 0028, 0033, 0036, 0040, 0042-0043).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the second instance of the representation of the object is in the first image in the sequence of images as taught by Lyon with the method and system of Mensink because the cited prior art are directed towards tagging images through identification instances of particular categories of objects and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the detection of objects within the sequence of images by identifying multiple instances of specific objects within a first frame which generates increased training data for the classification module using multiple instances of an identified object present within an initial image.

24.	Claims 2 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Zeiler (US PGPub 2018/0091832) [hereafter Zeiler] in view of Lyon (US PGPub 2008/0201734) [hereafter Lyon].


	On the other hand, Lyon discloses tagging a second instance of a representation of an object in a sequence of images where the second instance of the representation of the object is in the first image in the sequence of images (Paragraphs 0016, 0021, 0026, 0028, 0033, 0036, 0040, 0042-0043).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the second instance of the representation of the object is in the first image in the sequence of images as taught by Lyon with the method and system of Zeiler because the cited prior art are directed towards tagging images through identification instances of particular categories of objects and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the detection of objects within the sequence of images by identifying multiple instances of specific objects within a first frame which generates increased training data for the classification module using multiple instances of an identified object present within an initial image.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664